t c memo united_states tax_court larry delano coleman petitioner v commissioner of internal revenue respondent docket no 4740-09l filed date larry delano coleman pro_se dennis r onnen for respondent memorandum opinion armen special_trial_judge the instant proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection actions s under sec_6320 and or the issue for decision is whether respondent unless otherwise indicated all subsequent section continued may proceed with the collection action as so determined pending before the court are respondent’s motion for summary_judgment filed date and petitioner’s cross- motion for summary_judgment filed date petitioner resided in the state of missouri when the background petition was filed petitioner’s tax_liabilities for and petitioner filed federal_income_tax returns for and on april april and date respectively but failed to fully pay the liabilities reflected thereon in addition a_trust fund recovery penalty tfrp was assessed against petitioner pursuant to sec_6672 for the period ending date with respect to unpaid liabilities of larry delano coleman pc petitioner’s former legal practice final notices of intent to levy and notice_of_federal_tax_lien on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with regard to the proposed levy to collect his income_tax liabilities for tax years and and the tfrp petitioner submitted a form request for a collection_due_process or continued references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure equivalent_hearing dated date but received by respondent on date on date respondent sent petitioner a final notice --notice of intent to levy and notice of your right to a hearing with regard to a proposed levy to collect petitioner’s income_tax_liability for petitioner submitted a form dated date on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with regard to petitioner’s income_tax liabilities for and petitioner submitted a form dated date on each of the forms petitioner indicated that he wished to pursue a collection alternative namely an installment_agreement or offer-in-compromise in addition on the form dated date petitioner wrote taxpayer_advocate_service next to other administrative developments petitioner’s collection case for each of the foregoing periods was assigned to settlement officer deborah landers ms landers of the irs office of appeals in kansas city kansas in the court notes that on the form dated date petitioner marked the box next to innocent spouse relief the request for innocent spouse relief was made on behalf of petitioner’s wife who is not a party to the present action a letter to petitioner dated date ms landers scheduled a telephone conference for date in addition ms landers stated that in order for her to consider a collection alternative petitioner was required to make estimated_tax payments for submit a form 433-a collection information statement for wage earners and self-employed individuals and file an income_tax return for in a letter dated date petitioner requested that his collection case be assigned to a different settlement officer as ms landers had previously been involved in the tfrp for thereafter petitioner’s collection case was assigned to settlement officer keith r cummings mr cummings also of the irs office of appeals in kansas city kansas in a letter to petitioner dated date mr cummings scheduled a telephone conference for date in addition mr cummings indicated that in order for a collection alternative to be considered petitioner was required to submit a form 433-a and a copy of his income_tax return which was due to be filed on date petitioner did not submit a form 433-a or a copy of his tax_return before the scheduled conference call on date petitioner and mr cummings held a telephone conference during the conference petitioner conceded that he owed the income taxes petitioner questioned the origin of the tfrp and mr cummings explained that the tfrp was based on petitioner’s unpaid payroll_taxes for his legal business petitioner thereafter admitted he was responsible for the unpaid taxes and requested the payoff amount during the conference petitioner requested additional time to complete the form 433-a which mr cummings denied on the basis that petitioner had already been given sufficient time to complete the form 433-a petitioner also mentioned that he would like to submit an offer-in-compromise but would not have time to do so until november petitioner never mentioned taxpayer_advocate assistance on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining respondent’s proposed collection actions for the income_tax liabilities for and and for the tfrp for the notice states that mr cummings’ contemporaneous notes of the telephone conference state the following underlying liability issues no -- taxpayer was not audited on cdp years at issue concedes that he owes these taxes had questions regarding trust fund recovery penalty explained sec_6672 -- had to do with unpaid payroll_taxes for his prior_law practice taxpayer was unaware of this -- thought it had something to do w income taxes said he didn’t pick up the letters for tfrp letter because he didn’t know what they were for he explained that old biz law practice that was the basis for unpaid payroll_taxes was his practice - - he admitted that he would be responsible for the tf taxes as there was no one else to blame asked for payoff of tfrp gave today’s payoff petitioner has been granted installment agreements in the past by the service dating back to these agreements have defaulted on a somewhat regular basis due to petitioner’s failure to make the agreed upon payments or the filing of subsequent federal_income_tax returns with new tax_liabilities on date petitioner filed the petition in this case in the petition he stated his reasons for disagreeing with the notice_of_determination as relevant herein are civil penalty for was for a professional_corporation that did not exist in irs will not enable installment_agreement or settlement given difficult economic times motions for summary_judgment as stated above respondent filed the motion for summary_judgment on date in his motion respondent argues that the settlement officer did not abuse his discretion in sustaining respondent’s proposed collection action when he refused to consider a collection alternative petitioner’s objection to respondent’s motion for summary_judgment was filed on date in his objection petitioner appears to contest the validity of the underlying liability petitioner subsequently filed a cross motion for any other arguments in petitioner’s objection are unpersuasive and without foundation see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have continued summary_judgment on date in his cross-motion petitioner alleges that the tfrp was wrongfully assessed because larry delano coleman pc did not exist in petitioner also requested a refund of all payments made on a payment plan respondent filed an objection to petitioner’s cross-motion for summary_judgment on date in his objection respondent argues that petitioner is precluded from challenging the underlying tax_liability for the tfrp because petitioner did not raise this issue during the administrative hearing in addition respondent argues that the court lacks jurisdiction to order a refund in an action based upon a notice_of_determination a summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues in controversy if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b continued some colorable merit after carefully reviewing the record we are satisfied that there is no genuine issue as to any material fact and a decision may be rendered as a matter of law accordingly we shall grant respondent’s motion for summary_judgment and deny petitioner’s cross-motion for summary_judgment b respondent’s proposed collection actions sec_6330 generally provides that the commissioner cannot proceed with collection by levy until the taxpayer has been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied the taxpayer may seek judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a taxpayer may raise at an appeals_office hearing in sum sec_6330 provides that a taxpayer may raise collection issues such as spousal defenses the appropriateness of the commissioner’s intended collection action and possible alternative means of collection sec_6330 provides that the existence and amount of the underlying tax_liability may be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra pincite when the underlying tax_liability was not properly raised during the appeals_office hearing the taxpayer may not raise the underlying tax_liability on appeal of a notice_of_determination 129_tc_107 as made manifest by the settlement officer’s contemporaneous notes of the appeals_conference see supra note petitioner did not challenge the existence or amount of the underlying tfrp petitioner for the first time challenged his underlying tax_liability for the tfrp in his petition accordingly this court does not consider that issue where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner's administrative determination for abuse_of_discretion goza v commissioner supra pincite the court has described the abuse_of_discretion standard as meaning arbitrary capricious or without sound basis in fact or law giamelli v commissioner supra pincite citing 112_tc_19 in reviewing for abuse_of_discretion we generally consider only arguments issues and other matter that were raised at the collection hearing or otherwise brought to the attention of the appeals_office 118_tc_488 cf 131_tc_197 an appeals officer must verify compliance with applicable law under sec_6330 regardless of whether the taxpayer raised the issue at the appeals hearing any issue not raised is now deemed to be conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded although special circumstances might cause us to depart from this approach we are unable to discern any such circumstances in the present case petitioner participated in a telephonic hearing on date during the hearing petitioner wanted to discuss the possibility of entering into an installment_agreement however petitioner had not submitted financial information and at that time petitioner had not filed a tax_return for this court has consistently held as have other courts that a determination that a taxpayer is not entitled to a collection alternative does not constitute an abuse_of_discretion if the taxpayer did not provide financial information during the administrative hearing and was not currently in compliance with federal tax laws ie had not filed all required tax returns e g 414_f3d_144 1st cir no abuse_of_discretion in rejecting an offer-in-compromise when the the notice_of_determination indicates that petitioner’s federal_income_tax return was filed delinquently in date this return shows an amount due as a result of petitioner’s failure to have income_tax withheld from his paychecks and his failure to make quarterly estimated_tax payments respondent assessed tax penalty and statutory interest taxpayer failed to provide financial information during the administrative hearing willis v commissioner tcmemo_2003_ no abuse_of_discretion because taxpayer failed to provide sufficient financial documentation moorhous v commissioner tcmemo_2003_183 no abuse_of_discretion because current financial information was not provided by the taxpayer during the administrative hearing cf vinatieri v commissioner t c __ release_of_levy required despite noncompliance with filing required returns when commissioner acknowledged that taxpayer had demonstrated financial hardship furthermore the settlement officer’s refusal to grant additional time to complete the financial information was not an abuse_of_discretion as his approach was not inconsistent with irs guidelines see dinino v commissioner tcmemo_2009_284 there is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed collection procedure gazi v commissioner tcmemo_2007_ appeals will however attempt to conduct a cdp hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a-e9 proced admin regs both the letter from ms landers dated date and the letter from mr cummings dated date requested that petitioner submit financial information so that a collection alternative could be considered in addition petitioner received a de_facto extension of time as it is the policy of the appeals_office to consider financial information submitted past the deadline and up to the time of the issuance of the notice_of_determination see dinino v commissioner supra administration internal_revenue_manual cch pt c at big_number date thus petitioner had until the notice_of_determination was issued on date ie more than weeks after his request for more time during the administrative hearing on date we conclude that there are no genuine issues of material fact for trial and that respondent’s determination to proceed with collection was not an abuse_of_discretion conclusion finally in reaching the conclusions described herein we have considered all arguments made by petitioner and to the extent not mentioned above we find them to be moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment and denying petitioner’s cross- motion for summary_judgment
